DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,017152 to Laval et al., which discloses:
Claim 1: A steering lock device comprising:
a motor 9 configured to rotate a motor shaft (see FIG. 2);
a worm 15 attached to the motor shaft of the motor 9;
a main gear 5 configured to rotate along with rotation of the worm 15;
a cam member 12 integrally provided with the main gear 5; and
a rod 3 including an insertion and extraction portion 3b,
wherein the insertion and extraction portion 3b is configured to be inserted into and extracted from an opening provided on a steering shaft side (intended use) in accordance with an operation of the cam member 12 along with rotation of the main gear 5, and 
wherein at least a part of at least one member of the worm 15 and the insertion and extraction portion 3b is configured to be accommodated in a circumferential region of the main gear 5 (according to a broadest reasonable interpretation, this limitation is understood to mean that the worm is provided near a circumferential region of the main gear) when the main gear 5 is viewed in a plan view along a rotation axis direction of the main gear 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,017152 to Laval et al., as applied to Claim 1 above, and further in view of Korean Patent Publication No. 10-0868167 B1 to Kim Seong Won.
Claim 4: Laval does not disclose wherein the main gear 5 is an arc-shaped gear including teeth in an arc shape (the limitation “in an arc shape” is not understood to define a shape of the gear teeth, but rather the shape of the gear itself), which forms a part of a circle.
Kim Seong Won teaches a similar transmission including a worm, an intermediate gear, and an output gear that controls movement of arms through a limited range of motion.
The insertion and extraction portion disclosed by Laval is also understood to move through a limited range of motion.  In view of the Kim Seong Won teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the steering lock device disclosed by Laval such that the main gear 5 is an arc-shaped gear including teeth in an arc shape, which forms a part of a circle, in order to reduce the weight of the steering lock device and to reduce manufacturing costs of the steering lock device.

Allowable Subject Matter
Claims 2-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 10,017152 to Laval et al. and U.S. Patent No. 9,573,614 to Park are considered to be the closest prior art.  
Claim 2: Laval discloses a steering lock device comprising:
a motor 9 configured to rotate a motor shaft (see FIG. 2) mounted on a frame member 23a and extending along a planar portion of the frame member 23a;
a worm 15 attached to the motor shaft of the motor 9;
an intermediate gear 7 (i.e., not a two-stage gear as recited in Claim 2) configured to rotate along the planar portion and including a first gear 7 engaged with the worm 15;
a main gear 5 configured to rotate along the planar portion and including external teeth (i.e., not internal teeth as recited in Claim 2) engaged with the intermediate gear 7; and
a rod 3 configured to transition between two states along with rotation of the main gear 5, 
wherein the two states are a restriction state that rotation of a steering shaft is restricted and a cancel state that the restriction is canceled.
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to replace the intermediate gear 7 with a two stage gear including a first gear engaged with the worm and a second gear, in order to increase gear reduction of the transmission.
However, the Office does not find that it would have been obvious to those having ordinary skill in the art to somehow replace or modify the main gear 5 to include internal teeth engaged with a second gear of a two-stage gear (according to the modification described above replacing the intermediate gear with a two-stage gear).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658